 1
 2
                                                                         FILED IN THE
 3                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 4
                                                                Jan 31, 2020
 5                                                                  SEAN F. MCAVOY, CLERK


 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 DONALD EASLEY,
10               Plaintiff,                         NO. 2:18-cv-00398-SAB
11               v.
12 MICHAEL McLAUGHLIN,                              ORDER OF DISMISSAL
13               Defendant.
14
15        Before the Court is the parties’ Stipulation of Dismissal, ECF No. 17. The
16 parties stipulate and request the Court dismiss this matter with prejudice and
17 without costs or attorney’s fees to any party. Pursuant to Fed. R. Civ. P.
18 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
19 accept the stipulation and enter it into the record.
20        Accordingly, IT IS HEREBY ORDERED:
21        1. The parties’ Stipulation of Dismissal, ECF No. 17, is ACCEPTED and
22 ENTERED into the record.
23        2. This matter is DISMISSED with prejudice and without costs or
24 attorney’s fees to any party.
25        3. Any pending motions are dismissed as moot.
26 //
27 //
28 //


     ORDER OF DISMISSAL * 1
 1        4. The trial date and any remaining pretrial deadlines are stricken.
 2        IT IS SO ORDERED. The District Court Executive is hereby directed to
 3 file this Order, to provide copies to counsel, and close this file.
 4        DATED this 31st day of January 2020.
 5
 6
 7
 8
 9
10
                                                        6WDQOH\$%DVWLDQ
                                                   8QLWHG6WDWHV'LVWULFW-XGJH
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER OF DISMISSAL * 2
